           Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 RODERICK S. REUTER,                                   CIVIL ACTION

 Plaintiff,
                                                       COMPLAINT 5:19-cv-01039
 v.

 SECURITY SERVICE FEDERAL CREDIT                       JURY TRIAL DEMANDED
 UNION, EQUIFAX INFORMATION
 SERVICES, LLC, TRANSUNION LLC, and
 EXPERIAN INFORMATION SOLUTIONS,
 INC.

 Defendants.

                                           COMPLAINT

        NOW comes RODERICK S. REUTER (“Plaintiff”), by and through his attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of SECURITY SERVICE

FEDERAL CREDIT UNION (“SSFCU”), EQUIFAX INFORMATION SERVICES, LLC

(“Equifax”), TRANSUNION LLC (“TransUnion”), and EXPERIAN INFORMATION

SOLUTIONS, INC. (collectively, “Defendants”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendants’ violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681 et seq.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FCRA. Subject matter jurisdiction is

conferred upon this Court by 15 U.S.C. §1681p, 28 U.S.C. §§1331 and 1337(a), as the action arises

under the laws of the United States.




                                                   1
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 2 of 20



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct business

in the Western District of Texas, and a substantial portion of the events or omissions giving rise to

the claims occurred within the Western District of Texas.

   4. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

and common questions of law or fact will arise.

                                             PARTIES

   5. Plaintiff is a natural person over 18 years-of-age residing in San Antonio, Texas, which falls

within the Western District of Texas.

   6. SSFCU is a federally insured, federally chartered, $8 billino, natural person credit union

with more than 925,000 members, operating from 70 service centers in the U.S. states of Texas,

Colorado, and Utah. SSFCU has a principal place of business located at 16211 La Cantera

Parkway, San Antonio, Texas 78256. SSFCU regularly conducts business with consumers in

Texas, and SSFCU also uses mail, telephone, and credit reporting for the principal purpose of

collecting debts from consumers on a nationwide basis, including consumers in the State of Texas.

SSFCU is a furnisher of credit information to the major credit reporting agencies, including co-

Defendants Equifax, TransUnion, and Experian.

   7. Equifax is regularly engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports and credit files

to third parties bearing on a consumer’s credit worthiness, credit standing, and credit capacity on

a nationwide basis, including in the State of Texas. Equifax’s registered agent is located at 1550

Peachtree Street NW, Atlanta, Georgia.




                                                  2
             Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 3 of 20



      8. TransUnion is regularly engaged in the business of assembling, evaluating, and disbursing

information concerning consumers for the purpose of furnishing consumer reports and credit files

to third parties bearing on a consumer’s credit worthiness, credit standing, and credit capacity on

a nationwide basis, including in the State of Texas. TransUnion’s registered agent is located at

251 Little Falls Drive, Wilmington, Delaware.

      9. Experian is a consumer reporting agency that maintains credit information on approximately

220+ million U.S. consumers and 40 million active U.S. businesses.1 Experian is regularly

engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports and credit files to third parties bearing

on a consumer’s credit worthiness, credit standing, and credit capacity on a nationwide basis,

including in the State of Texas.

                                   FACTS SUPPORTING CAUSE OF ACTION

      10. Several years ago, Plaintiff’s spouse, Laura Huntly (“Ms. Huntley), purchased an

automobile, which was financed through SSFCU.

      11. Plaintiff was a co-signer in the agreement between Ms. Huntley and SSFCU.

      12. Thereafter, Plaintiff and Ms. Huntley divorced, and payments to SSFCU began to fall

behind (“subject debt”).

      13. Due to Plaintiff’s status as a co-signer, SSFCU began to contact Plaintiff attempting to

collect upon the subject debt.

      14. In February 2019, SSFCU agreed that it would forgive the subject debt and “will request

deletion of its trade line on Plaintiff’s account with the number ending in 1020 (“the Account”).”

      15. Both Plaintiff and SSFCU memorialized this agreement in writing.



1
    https://www.experian.com/corporate/experian-corporate-factsheet.html

                                                         3
          Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 4 of 20



   16. Around the spring of 2019, Plaintiff was interested in improving his credit, so he accessed

his consumer report, and much to Plaintiff’s surprise, Equifax, TransUnion, and Experian were all

continuing to report the Account, along with derogatory information.

   17. Plaintiff was perplexed by this reporting, as he and SSFCU had explicitly agreed that the

subject debt would be waived and the Account would be deleted from his credit history.

   18. Consequently, on June 24, 2019, Plaintiff initiated written credit disputes with Equifax,

TransUnion, and Experian. Specifically, Plaintiff informed Equifax, TransUnion and Experian that

“Security Services Federal Credit Union XXX1020 should not be reporting at all on my credit

report as this trade line was supposed to be deleted.”

   19. Upon information and belief, SSFCU received notice of Plaintiff’s disputes within five

days of Plaintiff initiating the disputes with Equifax TransUnion, and Experian. See 15 U.S. Code

§1681i(a)(2).

   20. On July 22, 2019, Equifax responded by failing to reasonably investigate Plaintiff’s credit

disputes. Specifically, Equifax stated that its investigation of the disputes is now complete and that

it verified that the Account belongs to Plaintiff. In spite of the fact that the trade line was to be

deleted, not only did Equifax continue to report the Account, but Equifax also included monthly

terms, as well as a scheduled payment amount, as seen below:




                                                  4
          Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 5 of 20



   21. On July 25, 2019, TransUnion responded by failing to reasonably investigate Plaintiff’s

credit disputes. Specifically, TransUnion stated that its investigation of the disputes is now

complete and that the Account was verified as accurate and updated. In spite of the fact that the

trade line was to be deleted, not only did TransUnion continue to report the Account, but

TransUnion also included monthly terms, as well as high balance, as seen below:




   22. On July 19, 2019, Experian similarly responded by failing to reasonably investigate

Plaintiff’s credit disputes. Specifically, Experian stated that its investigation of the disputes is now

complete and that the Account was updated. In spite of the fact that the trade line was to be deleted,

not only did Experian continue to report the Account, but Experian also included monthly terms,

as seen below:




                                                   5
          Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 6 of 20



   23. The reporting of the SSFCU trade line is patently inaccurate and materially misleading

because pursuant to the written agreement entered into by Plaintiff and SSFCU, the trade line

pertaining to the Account was to be deleted.

   24. Despite having actual knowledge that Plaintiff had no obligation on the Account and that

the Account was to be deleted from Plaintiff’s credit file, Defendants continued to report the

Account, along with derogatory information.

   25. Any reasonable investigation engaged in by Defendants would and should have revealed

the inaccuracy of the information on Plaintiff’s credit report.

             IMPACT OF INACCURATE INFORMATION IN PLAINTIFF’S CREDIT FILE

   26. The erroneous reporting of the Account paints a false and damaging image of Plaintiff.

Specifically, the inaccurate reporting of the Account has had a significant adverse impact on

Plaintiff’s credit rating and creditworthiness because it misleads creditors into believing that

Plaintiff cannot honor his financial obligations, and is thus a high-risk consumer.

   27. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to his ability to obtain financing and/or credit opportunities,

and to regain a firm foothold on his creditworthiness, credit standing, and credit capacity.

   28. Plaintiff is in the process of applying for a mortgage and has been informed that the

reporting of the Account is negatively affecting his ability to obtain a favorable rate.

   29. As a result of the conduct, actions, and inactions of Defendants, Plaintiff has suffered

various types of damages as set forth herein, including specifically, out of pocket expenses,

including the purchase of a comprehensive 3-in-1 credit report in the amount of $43.29 to help

monitor Defendants’ reporting, the loss of credit opportunity, decreased credit score, tracking the

status of his disputes, monitoring his credit files, and mental and emotional pain and suffering.



                                                  6
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 7 of 20



   30. Due to the conduct of Defendants, Plaintiff was forced to retain counsel to correct the

inaccuracies in his Equifax, TransUnion, and Experian credit files.

                COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                   (AGAINST SSFCU)
   31. Plaintiff restates and reallages paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).

   33. SSFCU is a “person” as defined by 15 U.S.C. §1681a(b).

   34. SSFCU is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

   35. At all times relevant, the above mentioned credit reports were “consumer reports” as the

term is defined by §1681a(d)(1).

   36. SSFCU violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with

respect to the disputed information after receiving requests for an investigation from Equifax,

TransUnion, Experian and Plaintiff.

   37. SSFCU violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information,

provided by Equifax, TransUnion, Experian and Plaintiff pursuant to 15 U.S.C. §1681i(a)(2).

   38. Had SSFCU reviewed the information provided by Equifax, TransUnion, Experian and

Plaintiff, it would have corrected the inaccurate designation of the Account, and transmitted the

correct information to TransUnion, Equifax and Experian. Instead, SSFCU wrongfully and

erroneously confirmed its inaccurate reporting without conducting a reasonable investigation.

   39. SSFCU violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of the

investigation or reinvestigation of Plaintiff’s dispute with Equifax, TransUnion, and Experian.




                                                  7
           Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 8 of 20



    40. SSFCU violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation or reinvestigation to Equifax, TransUnion and Experian after being put on notice and

discovering inaccurate and misleading reporting with respect to the Account.

    41. SSFCU violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently

block the inaccurate information in Plaintiff’s Equifax, TransUnion and Experian credit files.

    42. SSFCU failed to conduct a reasonable investigation of its reporting of the Account, record

that the information was disputed, or delete the inaccurate information from Plaintiff’s Equifax,

TransUnion and Experian credit files within 30 days of receiving notice of the disputes from

Equifax, TransUnion and Experian under 15 U.S.C. §1681i(a)(1).

    43. Despite the blatantly obvious errors in Plaintiff’s Equifax, TransUnion and Experian credit

files, and Plaintiff’s efforts to correct the errors, SSFCU did not correct the errors or trade line to

report accurately. Instead, SSFCU wrongfully furnished and re-reported the inaccurate and

misleading information after Plaintiff’s dispute to one or more third parties.

    44. A reasonable investigation by SSFCU would have confirmed the veracity of Plaintiff’s

dispute, yet the inaccurate information remains in Plaintiff’s Equifax, TransUnion, and Experian

credit files.

    45. Had SSFCU taken steps to investigate Plaintiff’s valid disputes or Equifax’s, TransUnion’s

and Experian’s requests for investigation, it would have permanently corrected the erroneous and

misleading credit reporting.

    46. By deviating from the standards established by the debt collection industry and the FCRA,

SSFCU acted with reckless and willful disregard for its duty as a furnisher to report accurate and

complete consumer credit information to Equifax, TransUnion and Experian.




                                                  8
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 9 of 20



   WHEREFORE, Plaintiff, RODERICK S. REUTER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. An order directing SSFCU to immediately delete all of the inaccurate information from
      Plaintiff’s credit reports and credit files;

   c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
      underlying FCRA violations;

   d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
      to 15 U.S.C. §1681n;

   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
      and 15 U.S.C. §1681o; and

   g. Award any other relief as this Honorable Court deems just and appropriate.

                COUNT II - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                   (AGAINST EQUIFAX)
   47. Plaintiff restate and realleges paragraphs 1 through 46 as though fully set forth herein.

   48. Equifax is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   49. Equifax is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   50. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

   51. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.

§1681a(c).




                                                9
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 10 of 20



    52. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

    53. The FCRA requires that the credit reporting industry to implement procedures and systems

to promote accurate credit reporting.

    54. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    55. Plaintiff provided Equifax with all relevant information in his request for investigation to

reflect that he is no longer liable for the Account.

    56. Equifax prepared Plaintiff’s credit reports containing inaccurate and materially misleading

information by not only reporting the Account, but also including monthly terms, as well as a

scheduled payment amount, when in fact, Plaintiff was no longer obligated to pay on the Account,

and the Account was to be deleted.

    57. Equifax violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. Upon information and belief, Equifax prepared

patently false and materially misleading consumer reports concerning Plaintiff.

    58. Equifax violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation

to determine whether the disputed information was accurate and to subsequently delete or correct

the information in Plaintiff’s credit files.




                                                  10
             Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 11 of 20



    59. Equifax violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to SSFCU. Upon information and belief, Equifax also failed to include all relevant

information as part of the notice to SSFCU regarding Plaintiff’s dispute that Equifax received from

Plaintiff.

    60. Equifax violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff with regard to the Account.

    61. Equifax violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s disputes.

    62. Equifax violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without

certification from SSFCU that the information was complete and accurate, and without sending

notice of the re-reporting to Plaintiff.

    63. Equifax knew that the inaccurate reporting of the Account in Plaintiff’s credit files would

have a significant adverse impact on Plaintiff’s credit worthiness and his ability to receive

financing and/or credit opportunities.

    64. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

    65. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,

Equifax readily sold and disseminated Plaintiff’s inaccurate and misleading reports to one or more

third parties, thereby misrepresenting material facts about Plaintiff and, ultimately, Plaintiff’s

creditworthiness.

    66. By deviating from the standards established by the credit reporting industry and the FCRA,

Equifax acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.



                                                 11
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 12 of 20



   67. It is Equifax’s regular business practice to continually report disputed information without

taking the required investigatory steps to meaningfully verify such information as accurate.

   68. Equifax’s perpetual non-compliance with the requirements of the FCRA is indicative of

the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and

reporting his credit information accurately.

   69. Equifax acted reprehensively and carelessly by reporting and re-reporting the Account after

Plaintiff put Equifax on notice that the Account was to be deleted.

   70. Equifax has exhibited a pattern of refusing to correct errors in consumer credit files despite

being on notice of patently false and materially misleading information contained in such files,

ultimately valuing its own bottom line above its grave responsibility to report accurate data on

consumers.

   71. As stated above, Plaintiff was severely harmed by Equifax’s conduct.

   WHEREFORE, Plaintiff, RODERICK S. REUTER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. An order directing that Equifax immediately delete all of the inaccurate information from
      Plaintiff’s credit reports and credit files;

   c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

   d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;

   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;

   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
      and 15 U.S.C. §1681o; and



                                                12
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 13 of 20



   g. Award any other relief as this Honorable Court deems just and appropriate.

                COUNT III - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                  (AGAINST TRANSUNION)
   72. Plaintiff restates and realleges paragraphs 1 through 71 as though fully set forth herein.

   73. TransUnion is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   74. TransUnion is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   75. At all times relevant, the above-referenced credit reports were “consumer reports” as that

term is defined by §1681a(d).

   76. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.

§1681a(c).

   77. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

   78. The FCRA requires that the credit reporting industry to implement procedures and systems

to promote accurate credit reporting.

   79. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

   80. Plaintiff provided TransUnion with all relevant information in his request for investigation

to reflect that he had no obligation on the Account and that the Account should be deleted.

   81. TransUnion prepared Plaintiff’s credit reports containing inaccurate and materially

misleading information by not only reporting the Account, but also including monthly terms, as

                                                13
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 14 of 20



well as a high balance, when in fact, Plaintiff was no longer obligated to pay on the Account, and

the Account was to be deleted.

    82. TransUnion violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. Upon information and belief, TransUnion prepared

patently false and materially misleading consumer reports concerning Plaintiff.

    83. TransUnion violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable

investigation to determine whether the disputed information was accurate and to subsequently

delete or correct the information in Plaintiff’s credit files.

    84. TransUnion violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to SSFCU. Upon information and belief, TransUnion also failed to include all relevant

information as part of the notice to SSFCU regarding Plaintiff’s dispute that TransUnion received

from Plaintiff.

    85. TransUnion violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff with regard to the Account.

    86. TransUnion violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

    87. TransUnion violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without

certification from SSFCU that the information was complete and accurate, and without sending

notice of the re-reporting to Plaintiff.

    88. TransUnion knew that the inaccurate reporting of the Account would have a significant

adverse impact on Plaintiff’s credit worthiness and his ability to receive financing and/or credit

opportunities.



                                                   14
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 15 of 20



   89. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

   90. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,

TransUnion readily sold and disseminated Plaintiff’s inaccurate and misleading reports to one or

more third parties, thereby misrepresenting material facts about Plaintiff and, ultimately, Plaintiff’s

creditworthiness.

   91. By deviating from the standards established by the credit reporting industry and the FCRA,

TransUnion acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.

   92. It is TransUnion’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

   93. TransUnion’s perpetual non-compliance with the requirements of the FCRA is indicative

of the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and

reporting his credit information accurately.

   94. TransUnion acted reprehensively and carelessly by reporting and re-reporting the Account

after Plaintiff put TransUnion on notice that the Account was to be deleted.

   95. TransUnion has exhibited a pattern of refusing to correct errors in consumer credit files

despite being on notice of patently false and materially misleading information contained in such

files, ultimately valuing its own bottom line above its grave responsibility to report accurate data

on consumers.

   96. As stated above, Plaintiff was severely harmed by TransUnion’s conduct.




                                                  15
        Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 16 of 20



   WHEREFORE, Plaintiff, RODERICK S. REUTER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. An order directing that TransUnion immediately delete all of the inaccurate information
      from Plaintiff’s credit reports and credit files;

   c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

   d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;

   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;

   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
      and 15 U.S.C. §1681o; and

   g. Award any other relief as this Honorable Court deems just and appropriate.


               COUNT IV - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                 (AGAINST EXPERIAN)
   97. Plaintiff restate and realleges paragraphs 1 through 96 as though fully set forth herein.

   98. Experian is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   99. Experian is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   100. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

   101. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.

§1681a(c).




                                                16
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 17 of 20



    102. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

    103. The FCRA requires that the credit reporting industry to implement procedures and

systems to promote accurate credit reporting.

    104. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    105. Plaintiff provided Experian with all relevant information in his request for investigation

to reflect that he had no obligation on the Account and that the Account should be deleted.

    106. Experian prepared Plaintiff’s credit reports containing inaccurate and materially

misleading information by not only reporting the Account, but also including monthly terms, when

in fact, Plaintiff was no longer obligated to pay on the Account, and the Account was to be deleted.

    107. Experian violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. Upon information and belief, Experian prepared

patently false and materially misleading consumer reports concerning Plaintiff.

    108. Experian violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation

to determine whether the disputed information was accurate and to subsequently delete or correct

the information in Plaintiff’s credit files.

    109. Experian violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to SSFCU. Upon information and belief, Experian also failed to include all relevant



                                                17
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 18 of 20



information as part of the notice to SSFCU regarding Plaintiff’s dispute that Experian received

from Plaintiff.

    110. Experian violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff with regard to the Account.

    111. Experian violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s disputes.

    112. Experian violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without

certification from SSFCU that the information was complete and accurate, and without sending

notice of the re-reporting to Plaintiff.

    113. Experian knew that the inaccurate reporting of the Account would have a significant

adverse impact on Plaintiff’s credit worthiness and his ability to receive financing and/or credit

opportunities.

    114. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

    115. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,

Experian readily sold and disseminated Plaintiff’s inaccurate and misleading reports to one or more

third parties, thereby misrepresenting material facts about Plaintiff and, ultimately, Plaintiff’s

creditworthiness.

    116. By deviating from the standards established by the credit reporting industry and the

FCRA, Experian acted with a reckless disregard for its duties to report accurate and complete

consumer credit information.




                                                 18
         Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 19 of 20



   117. It is Experian’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

   118. Experian’s perpetual non-compliance with the requirements of the FCRA is indicative of

the reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and

reporting his credit information accurately.

   119. Experian acted reprehensively and carelessly by reporting and re-reporting the Account

after Plaintiff put Experian on notice that the Account was to be deleted.

   120. Experian has exhibited a pattern of refusing to correct errors in consumer credit files

despite being on notice of patently false and materially misleading information contained in such

files, ultimately valuing its own bottom line above its grave responsibility to report accurate data

on consumers.

   121. As stated above, Plaintiff was severely harmed by Experian’s conduct.

   WHEREFORE, Plaintiff, RODERICK S. REUTER, respectfully requests that this Honorable

Court enter judgment in his favor as follows:

   h. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   i. An order directing that Experian immediately delete all of the inaccurate information from
      Plaintiff’s credit reports and credit files;

   j. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

   k. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;

   l. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;




                                                19
        Case 5:19-cv-01039-OLG Document 1 Filed 08/28/19 Page 20 of 20



   m. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
      and 15 U.S.C. §1681o; and

   n. Award any other relief as this Honorable Court deems just and appropriate.

Dated: August 28, 2019                             Respectfully submitted,

s/ Nathan C. Volheim                               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                   Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                              Counsel for Plaintiff
Admitted in the Western District of Texas          Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.com




                                             20
